Clifford Rentie, plaintiff in error, was convicted of assault with intent to kill T.L. Dunigan, and was sentenced to imprisonment in the penitentiary for the term of three years. From the judgment an appeal was taken by filing in this court on May 4, 1915, a petition in error with case-made.
The errors assigned are:
1. That the court erred in overruling the motion for a new trial.
2. That the verdict is contrary to law and the evidence and is based wholly upon passion and prejudice.
3. That the court erred in giving instruction No. 6 to the jury.
It appears that the plaintiff in error, a negro, assaulted the prosecuting witness Dunigan with a knife, inflicting nine wounds, one of which penetrated the pleural cavity.
No briefs have been filed and when the case was called for final submission no appearance was made in behalf of the plaintiff *Page 253 
in error. The case was thereupon submitted on the record. We have carefully examined the record and find that it is exceptionally free of error, and we find no reason to think that the verdict was the result of passion or prejudice. No objection was made or exception taken to the instructions given by the court.
Having reviewed the errors assigned and finding no substantial error in the record, the judgment is affirmed.
FURMAN and ARMSTRONG, JJ., concur.